In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3155 
MARK ROSADO, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BILLY  GONZALEZ,  CHRISTIAN  E.  RAMIREZ,  ROBERT  A.  KERO, 
and CITY OF CHICAGO, 
                                       Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:15‐cv‐03733 — Rebecca R. Pallmeyer, Judge. 
                      ____________________ 

      ARGUED MAY 24, 2016 — DECIDED AUGUST 10, 2016 
                 ____________________ 

   Before WOOD,  Chief Judge, and EASTERBROOK  and  KANNE, 
Circuit Judges. 
   KANNE, Circuit Judge. On September 7, 2012, two Chicago 
Police  Department  (“CPD”)  officers,  Defendants  Billy  Gon‐
zalez  and  Christian  Ramirez,  pulled  over  a  car  driven  by 
Plaintiff  Mark  Rosado  for  failing  to  use  a  turn  signal. After 
stopping the car, the officers “claimed to have seen” a badge 
and handcuffs, as well as a handgun in plain view “between 
2                                                              No. 15‐3155 

the brake lever and center console.” The officers arrested Ro‐
sado for unlawful possession of a weapon by a felon and for 
violating the armed habitual criminal statute. Defendant Of‐
ficer  Robert  Kero  approved  the  officers’  report  as  establish‐
ing probable cause. Rosado was bound over for trial on Sep‐
tember 8, 2012, after a probable cause hearing.  
     Rosado spent the next year and a half in jail fighting the 
criminal charges. In February  2014, Rosado received a copy 
of  the  dash  cam  video  taken  the  evening  he  was  arrested, 
which,  contrary  to  the  officers’  accounts,  showed  that  Ro‐
sado had used his turn signal, and it was operable. The state 
court, relying on the video, found that the officers could not 
have  seen  the  traffic  infraction.  Accordingly,  it  granted  Ro‐
sado’s motion to quash his arrest and suppress evidence. In 
light of the grant of the motion, the state dismissed the case 
nolle prosequi on April 14, 2014. 
   Rosado  filed  this  § 1983  lawsuit  against  Defendants  on 
April  28,  2015,  alleging  false  arrest,  conspiracy  to  violate 
constitutional  rights,  failure  to  intervene,  violation  of  due 
process, and a state‐law respondeat superior claim.1 
   Defendants  filed  a  motion  to  dismiss  Rosado’s  false‐
arrest claim as barred by the two‐year statute of limitations. 
The district court granted the motion to dismiss because Ro‐
sado’s  claim  accrued  when  he  was  bound  over  for  trial  on 
September  8,  2012,  and  he  did  not  file  his  complaint  until 
April  28,  2015—outside  the  two‐year  statute  of  limitations. 
Because  his  claims  of  conspiracy  and  failure  to  intervene 
                                                 
1  Rosado  did not  allege  a  state‐law  malicious‐prosecution  claim despite 

the fact that he alleged that the officers “agree[d] to putatively and false‐
ly charge” him. (Compl. ¶ 21d (emphasis added).) 
No. 15‐3155                                                           3

arose from the underlying false‐arrest claim, those were also 
dismissed. The district court dismissed Rosado’s due‐process 
and respondeat‐superior claims on the merits. 
                             I. ANALYSIS 
    On  appeal,  Rosado  only  challenges  the  district  court’s 
dismissal of three of his claims—false arrest, conspiracy, and 
failure to intervene—as time‐barred. 
     A  district  court’s  dismissal  on  statute‐of‐limitations 
grounds  constitutes  a  dismissal  for  failure  to  state  a  claim 
pursuant  to  Federal  Rule  of  Civil  Procedure  12(b)(6)  if  the 
claim  is  “indisputably  time‐barred.”  Small  v.  Chao,  398  F.3d 
894,  898  (7th  Cir.  2005).  We  therefore  review  the  district 
court’s dismissal of Rosado’s claims de novo, taking the factu‐
al allegations from Rosado’s complaint as true and drawing 
all  reasonable  inferences  in  his  favor.  Vesely  v.  Armslist  LLC, 
762 F.3d 661, 664–65 (7th Cir. 2014). 
    The statute of limitations on Rosado’s claims is governed 
by  Illinois’s  personal‐injury  statute  of  limitations,  which  is 
two  years.  735  ILCS  5/13‐202;  Wallace  v.  Kato,  549  U.S.  384, 
387  (2007).  The  statute  of  limitations  for  a  false‐arrest  claim 
“begins  to  run  at  the  time  the  claimant  becomes  detained 
pursuant  to  legal  process,”  meaning  when  the  claimant  is 
“bound over for trial.” Wallace, 549 U.S. at 391, 397. 
    Rosado  was  bound  over  for  trial  on  September  8,  2012. 
He concedes that his two‐year statute of limitations began to 
run at that point and therefore expired on September 8, 2014. 
Because he did not file his claim until April 28, 2015, he was 
out of time. But, Rosado attempts to salvage his time‐barred 
claim by arguing that  he is entitled to equitable estoppel or 
equitable tolling. 
4                                                                  No. 15‐3155 

      A. Equitable Estoppel 
     Rosado cannot satisfy the requirements for application of 
equitable estoppel. Equitable estoppel, which is a doctrine of 
federal  law,  “comes  into  play  if  the  defendant  takes  active 
steps to prevent the plaintiff from suing in time, as by prom‐
ising  not  to  plead  the  statute  of  limitations.”  Shropshear  v. 
Corp. Counsel of Chicago, 275 F.3d 593, 595 (7th Cir. 2001). Eq‐
uitable  estoppel  presupposes  “efforts  by  the  defendant, 
above  and  beyond  the  wrongdoing  upon  which  the  plain‐
tiffʹs claim is founded, to prevent, by fraud or deception, the 
plaintiff from suing in time.” Id. 
    The heart of Rosado’s claim for equitable estoppel is that 
after the police officers unlawfully detained him, they inten‐
tionally  withheld  the  dash  cam  video  to  prevent  him  from 
bringing suit. Even if we were to accept that Defendants’ al‐
leged  intentional  withholding  of  the  dash  cam  video  is  the 
type of active step that could give rise to equitable estoppel,2 
Rosado  has  not  shown  that  any  affirmative  misconduct 
“prevent[ed him] from suing in time.” Shropshear, 275 F.3d at 
595. In other words, he cannot show causation. See Flight At‐
tendants  Against  UAL  Offset  v.  Comm’r  Internal  Revenue.,  165 
F.3d  572,  577  (7th  Cir.  1999)  (“It  is  implicit  in  the  doctrine 
that  the  conduct  alleged  as  the  basis  for  the  estoppel  have 

                                                 
2 Although Rosado admits that he “knew he used his turn signal toggle” 

on  the  night  of  his  arrest,  he  argues  that  he  “had  no  way  of  knowing 
whether or not the rear turn signal light was operable and visible to the 
Officers.”  (Appellant  Br.  8.)  Thus,  the  Defendants’  alleged  concealment 
of evidence showing that the arrest was a result of their wrongdoing (ra‐
ther  than  the  signal’s  malfunction)  could  constitute  the  type  of  “hiding 
evidence”  that  justifies  equitable  estoppel.  See  Thelen  v.  Marc’s  Big  Boy 
Corp., 64 F.3d 264, 267 (7th Cir. 1995). We need not decide that question. 
No. 15‐3155                                                        5

been the cause of the plaintiff’s not suing in time.” (emphasis 
added)); see also Smith v. City of Chicago Heights, 951 F.2d 834, 
840  (7th  Cir.  1992)  (“To  prove  estoppel  successfully,  the 
plaintiff  must  show  that  the  defendant’s  conduct  was  im‐
proper, and that the plaintiff was harmed by such conduct.” 
(emphasis added and internal quotation marks omitted)). 
    Rosado has not alleged that any wrongdoing by Defend‐
ants actually caused  him to file outside the statute of limita‐
tions.  At  most,  Defendants’  conduct  delayed  filing.  But  by 
February  2014,  Rosado  had  the  dash  cam  video  and  knew 
that the officers lacked probable cause to stop his vehicle. At 
that  point,  he  still  had  seven  months  remaining  before  the 
statute of limitations expired. In the absence of some allega‐
tion that Defendants continued to obstruct his ability to file 
his  suit, or  that  seven  months was insufficient  time to file a 
complaint, Rosado cannot demonstrate that Defendants “ac‐
tually prevent[ed Rosado] from suing in time.” Flight Attend‐
ants, 165 F.3d at 577. Accordingly, he is not entitled to equi‐
table estoppel. 
   B. Equitable Tolling 
    Rosado is also not entitled to equitable tolling. Equitable 
tolling, which is governed by Illinois law, may apply “if the 
defendant has actively misled the plaintiff, or if the plaintiff 
has been prevented from asserting his or her rights in some 
extraordinary  way.”  Clay  v.  Kuhl,  727  N.E.2d  217,  223  (Ill. 
2000). Illinois law also requires that the plaintiff act diligent‐
ly to file his suit: “[E]quitable tolling does not reset the stat‐
ute  of  limitations;  instead,  the  doctrine  requires  that  the 
plaintiff get the litigation under way promptly after the cir‐
cumstance  justifying  delay  is  no  longer  present.”  Ashafa  v. 
6                                                                 No. 15‐3155 

City of Chicago, 146 F.3d 459, 464 (7th Cir. 1998) (internal quo‐
tation marks omitted). 
    Rosado  did  not  promptly  file.  There  cannot  be  any  dis‐
pute  that  Rosado  knew  the  officers  had  fabricated  probable 
cause by February 2014, when he received the dash cam vid‐
eo  that  showed  his  turn‐signal  light  blinking. At  that  point, 
he still had seven months to timely file suit. Rosado’s unex‐
plained  failure  to  file  suit  within  the  seven  months  remain‐
ing on the statute of limitations precludes the applicability of 
equitable tolling.3 See Cada, 920 F.2d at 453 (no equitable toll‐
ing  where  claimant  had  eight  months  remaining  on  statute 
of limitations). 
      C. Remaining Claims 
    We  briefly  address  the  remaining  claims  in  Rosado’s 
complaint. Rosado’s claim of conspiracy to commit constitu‐
tional violations is a recast of his false‐arrest claim, which, as 
we have said, is time‐barred. Because a plaintiff cannot use a 
theory  of  a  continuing  civil  conspiracy  to  recover  for  indi‐
vidual overt acts that would themselves be time‐barred, Ro‐
sado’s claim of conspiracy to commit false arrest is also time‐
barred. See Scherer v. Balkema, 840 F.2d 437, 440 (7th Cir. 1992) 

                                                 
3  Although  we  have  described  the  delay  in  filing  as  “unexplained,”  we 

are  not  convinced  that  the  delay  is  as  unexplained  as  it  may  seem.  Ro‐
sado at some point had a lawyer representing him in connection with his 
potential  civil  lawsuit  (albeit  not  counsel  who  ultimately  filed  Rosado’s 
lawsuit and appeal). (Hr’g Tr. 5, Aug. 19, 2015 (“[T]his case came to me 
within  days …  before  filing  this  case.  Another  lawyer  had  it.”).)  Alt‐
hough a lawyer’s  error in  allowing a  statute  of  limitations  to run  is  not 
the  type  of  extraordinary  circumstance  justifying  equitable  tolling,  see 
Modrowski  v.  Mote,  322  F.3d  965,  967–68  (7th  Cir.  2003),  the  error  may 
give rise to liability for malpractice. 
No. 15‐3155                                                         7

(explaining that “[a] rule allowing plaintiffs in civil conspir‐
acy actions to recover only for overt acts alleged to have oc‐
curred  within  the  applicable  limitations  period”  prevents 
plaintiffs  from  defeating  the  purpose  of  a  statute  of  limita‐
tions  “simply  by  asserting  that  a  series  of  separate  wrongs 
were  committed  pursuant  to  a  conspiracy”  (internal  quota‐
tion marks omitted)). 
    The  same  fate  befalls  Rosado’s  claim  of  failure  to  inter‐
vene. “In order for there to be a failure to intervene, it logi‐
cally  follows  that  there  must  exist  an  underlying  constitu‐
tional violation … .” Harper v. Albert, 400 F.3d 1052, 1064 (7th 
Cir.  2005).  The  underlying  constitutional  violation  here  is  a 
time‐barred false‐arrest claim. Because the claim of false ar‐
rest is time‐barred, the derivative claim of a failure to inter‐
vene during the false arrest is also time‐barred. 
   Finally,  because  Rosado  has  not  argued  on  appeal  that 
the district court improperly dismissed his due‐process and 
respondeat‐superior claims on the merits, we do not address 
them here.  
                           II. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
dismissal of Rosado’s suit.